The plaintiff in error was convicted of unlawful possession of narcotic drugs, and sentenced to serve a term of three years in the state penitentiary.
Judgment was entered on March 10, 1926, and appeal was lodged in this court on September 8, 1926. Extension of time to file briefs has been made, but the last extension has long since expired, and no briefs have been filed, nor was there any appearance for oral argument at the time the case was submitted.
Where an appeal is prosecuted to this court upon conviction for a felony and no briefs in support of the appeal filed, and no appearance for oral argument made, this court *Page 310 
will not search the record to discover some error upon which to predicate a reversal, but will examine the record for jurisdictional or fundamental errors, and, if none appear and the evidence reasonably supports the verdict, the judgment will be affirmed. An examination of the record here discloses no jurisdictional or fundamental error.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur.